UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1193


ISLAND CREEK COAL COMPANY,

                Petitioner,

          v.

LARRY F. HARGETT; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0158-BLA)


Submitted:   May 29, 2015                    Decided:   June 4, 2015


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, JACKSON KELLY PLLC, Morgantown, West Virginia,
for Petitioner.    Joseph E. Wolfe, Ryan C. Gilligan, WOLFE,
WILLIAMS, RUTHERFORD & REYNOLDS, Norton, Virginia; M. Patricia
Smith, Solicitor of Labor, Rae Ellen James, Associate Solicitor,
Gary K. Stearman, Counsel for Appellate Litigation, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Island      Creek   Coal   Company        seeks    review    of    the    Benefits

Review Board’s decision and order affirming the administrative

law judge’s (ALJ) award of black lung benefits to former miner

Larry F. Hargett, pursuant to 30 U.S.C. §§ 901-945 (2012). *                          Our

review of the record discloses that the ALJ’s decision is based

upon       substantial     evidence    and       that    the    Board’s    decision   is

without reversible error.             Accordingly, we deny the petition for

review.       We dispense with oral argument because the facts and

legal      contentions     are    adequately       presented       in    the    materials

before      this   court    and   argument       would    not    aid    the    decisional

process.

                                                                        PETITION DENIED




       *
       This case was in abeyance pending the decision in Hobet
Mining LLC v. Epling, 783 F.3d 498 (4th Cir. 2015), which was
argued in seriatim with W. Va. CWP Fund v. Bender, 782 F.3d 129
(4th Cir. 2015).    Both cases have been decided, and we have
considered them in our analysis of this appeal.



                                             2